Citation Nr: 0803027	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-03 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability manifested by flu-like symptoms, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from February 1988 to February 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, they are again 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The record does not reflect that the appellant has been 
provided notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In a March 2006 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board (known as a Travel 
Board hearing).  Subsequently, in a December 2007 hearing 
election form, he indicated that indicated that he wished to 
be afforded a videoconference hearing before a VLJ of the 
Board.  However, the veteran has not been scheduled for a 
videoconference hearing.  The veteran must be afforded an 
opportunity for a hearing before appellate consideration of 
his appeal.  Therefore, the veteran must be scheduled for a 
Board videoconference hearing at the RO before a VLJ, prior 
to deciding his appeal.  See 38 C.F.R. §§ 20.700, 20.704 
(2007).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

1.  Issue VCAA notice with regard to the 
issues of entitlement to service 
connection for PTSD and a chronic 
disability manifested by flu-like 
symptoms, to include as due to an 
undiagnosed illness, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of each claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, consistent with 
Dingess/Hartman.

2.  If additional evidence is received, 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  

3.  Thereafter, schedule the veteran for 
a Board videoconference hearing before a 
VLJ at the RO.  Notify him of the date, 
time and location of his hearing and 
place a copy of the hearing notice letter 
in his claims file.  If the veteran fails 
to appear for such a scheduled hearing, 
or otherwise indicates he no longer 
desires such a hearing, such should be 
documented in the record.  

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

